Citation Nr: 1138609	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  03-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in January 2002 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) from the Board in July 2004.  A transcript of that hearing is of record.  Thereafter, in July 2005, the Board remanded this matter for additional development and readjudication.

An April 2011 letter from the Board notified the Veteran that the VLJ who conducted his July 2004 hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current VLJ of the Board.  In his April 2011 response, the Veteran requested a videoconference hearing before a VLJ at the RO.  In May 2011, the Board remanded this matter to RO via the Appeals Management Center (AMC) in Washington, DC, for the purpose of scheduling that hearing.  

In July 2011, the Veteran testified at a videoconference hearing before the undersigned VLJ; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for a left knee disorder is warranted.

As an initial matter, in a September 2010 memorandum, the RO indicated that the Veteran's claims file had to be rebuilt when it was unable to locate his original file.  Some of the evidence was recovered, including January and October 2002 rating decisions, a May 2003 statement of the case, copies of VA treatment records dated from April 1998 to May 2010, the July 2004 hearing transcript, the July 2005 Board Remand, and a March 2006 VA letter.  The Veteran's service treatment records have not been located.  

The Board notes that when service treatment records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, as the Veteran's service records remain unavailable, VA has a heightened duty to assist the Veteran in the present case. 

Based on the findings made in the January 2002 rating decision, service treatment notes are noted to show complaints of retropatellar and lateral compartment pain in the left knee and inability to fully extend knee in June 1977.  While objective findings were negative for pain and tenderness with full range of motion and stable collateral ligament, physical examination showed a questionable positive McMurray sign with a palpable mobile mass.  The examiner listed diagnoses of rule out meniscus tear as well as rule out lateral meniscus tear or chondromalacia.  An August 1979 examination report was noted to show normal lower extremities. The Veteran was noted to have filed a claim for service connection claim for the left knee disorder in March 1981, within a year of his separation from service.  He was then observed to have been seen by VA in November 1998 for complaints of bilateral knee pain.  He reported that he had struck both his knees on the dashboard four days earlier.  There was tenderness over the distal femur.  The diagnosis was bilateral contusion of the knees.

Post-service VA treatment records dated from 2001 to 2010, which are of record, reflected complaints of chronic left knee pain as well as findings of arthralgia, degenerative joint disease of the left knee, minor medial knee compartment narrowing with no joint effusion or fracture (August 2004 X-ray report), small effusion (October 2004 X-ray report), and ACL cyst/chondromalacia (October 2004 MRI report).

In addition, in multiple written statements and during his hearing testimony, the Veteran has asserted in-service treatment for left knee symptomatology, continuity of left knee symptomatology since service, and a causal connection between his claimed left knee disorder and service.

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. Id.   

In light of the cumulative record discussed above, the AMC should arrange for a VA medical examination to determine the etiology of the Veteran's claimed left knee disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claims file reflects that the Veteran receives VA medical treatment for his claimed left knee disorder from the VA Medical Center (VAMC) in Memphis, Tennessee.  The claims file only includes treatment records from that provider from April 1998 to May 2010.  However, the aforementioned treatment records from November 1998 were not included.  Such causes the Board to question as to whether the Veteran's complete VA medical file has been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1. The AMC is to provide the Veteran another VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation of the evidence and information required to substantiate a claim of entitlement to service connection. 

2.  The AMC should contact the National Personnel Records Center (NPRC), or any other appropriate agency, to obtain the Veteran's complete service treatment records for his period of his active service in the Army from June 1976 to June 1980.  In requesting these records, the AMC should follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

The AMC is reminded that it should continue efforts to procure the Veteran's service records until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims folder.  If the records cannot be located or no such records exist, a memorandum of unavailability must be prepared and a copy the memorandum should be provided the Veteran and his representative. 

3.  Obtain all VA outpatient and inpatient pertaining to the Veteran's claimed left knee disorder since June 1980.  A specific request should be made for clinical records from the Memphis VAMC for the periods from November 1998 and from May 2010 to the present.

All attempts to procure the above records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).  

4.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran should be afforded an appropriate VA joints examination to determine the nature and etiology of his claimed left knee disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed left knee disorder is casually related to his period of active service, to include documented in-service treatment for left knee pain and a questionable positive McMurray sign with a palpable mobile mass.  In doing so, the examiner should acknowledge and discuss the statements from the Veteran asserting the continuity of left knee symptomatology since service. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

6.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the January 2011 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

